Citation Nr: 0508614	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-05 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran had active service from December 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the October 2002 decision, the RO held that new and 
material evidence adequate to reopen the claim for service 
connection for a back disability had not been submitted.  
However, in March 2003, the RO determined that new and 
material evidence had been received and that the veteran had 
reopened his claim.  The RO denied the claim on the merits.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board has listed the issues on 
the title page as whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disability, and entitlement to service connection for a 
back disability.  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1977 rating decision, the RO denied the 
veteran's attempt to re-open his claim of entitlement to 
service connection for a back disorder; the veteran did not 
perfect an appeal.

2.  Evidence associated with the record since the May 1977 
decision is new and material and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.


CONCLUSIONS OF LAW

1.  The RO's May 1977 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2004).

2.  The evidence received since the RO's last final denial is 
new and material, and thus, serves to reopen the veteran's 
claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claim on appeal, the Board finds that any failure on the part 
of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claim has been reopened.

Reopening the claim.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, at 283; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the veteran 
filed his claim to reopen in August 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence. New evidence 
means existing evidence not 
previously submitted to agency 
decisionmakers. Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, 
relates to an unestablished fact 
necessary to substantiate the 
claim.  New and material evidence 
can be neither cumulative nor 
redundant of the evidence of record 
at the time of the last prior final 
denial of the claim sought to be 
reopened, and must raise a 
reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In May 1977, the RO denied the veteran's attempt to re-open 
his claim of entitlement to service connection for a back 
disorder.  The veteran did not perfect an appeal of the May 
1977 decision, and it became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the May 
1977 RO decision which is relevant to, and probative of, the 
question of whether this disorder was incurred in or 
aggravated during his period of active duty.

Relevant evidence of record at the time of the May 1977 RO 
decision consisted of the veteran's service medical records, 
dated from December 1952 to October 1954; the report of a 
December 1954 VA examination; VA treatment records, dated in 
November 1975 and from March to April 1977; and an October 
1956 medical statement from L. Jacobs, M.D.  The RO concluded 
that this evidence did not reflect that the veteran suffered 
from a back disorder which was incurred in service.

The RO notified the veteran in May 1977 that his application 
to reopen his claim for entitlement to service connection for 
a back disorder had been denied.

Relevant evidence submitted since the May 1977 rating 
decision includes, most importantly, a medical statement from 
Ricky D. Miller, P.A.-C., and M. B. Miller, M.D., dated in 
May 2002, which indicates that the veteran's "complaints of 
low back pain are as likely as not related to the injury 
described in his records on July 1953."  Such a nexus 
opinion was not previously of record.  Consequently, it may 
be concluded that this evidence relates to an unestablished 
fact necessary to substantiate the claim - whether an injury 
to the veteran's back was incurred in service and resulted in 
residual disability - and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for a 
back disorder is reopened.

Adjudication of the veteran's claim of service connection for 
a back disorder does not end with the finding that the claim 
is reopened.  In determining that the veteran's claim is 
reopened, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies.  Prior to de novo review of the claim, the 
Board has identified further development action that must be 
taken, which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened.


REMAND

By way of background, service medical records reveal that the 
veteran was seen in medical consultation in July 1953 because 
of pain in the lower back.  X-ray study of the lumbosacral 
spine was negative.  The impression was of strain, lower 
back.  The veteran reported to sick call in October 1953 when 
he complained of pain in his back which radiated to the right 
knee.  The pain was not aggravated by coughing or sneezing.  
Examination, including x-ray study and neurological study, 
was negative.  The veteran reported that in June 1953, a 
duffle bag fell off his back, causing pain intermittently 
since the date of injury.  In November 1953, scoliosis was 
noted and it was reported that the veteran seemed abnormally 
sensitive to touch.  X-ray study of the lumbosacral spine in 
March 1954 did not reveal any abnormality.  During 
hospitalization in the same month, kyphosis and lordosis, 
functional in origin, were noted; the examiner reported that 
they existed prior to service.  At the time of the veteran's 
discharge examination, no pertinent abnormality was noted.  A 
revised profile was given the veteran during service because 
of scoliosis.

Following service, a December 1954 VA examination noted no 
muscle spasm or limitation of motion of the back.  All other 
back testing was reported as normal.  Clinical diagnosis was 
of dorsum rotundum with scoliosis of the lumbar spine.

After a lengthy gap in treatment, the veteran reported back 
pain again while seeking VA treatment in the late 1970s.

A May 2002 report from a private physician indicates:

I have treated [the veteran] since 
[March 9, 2000].  After review of 
his military and VA records and 
reading the notes of Dr. Leon Jacobs 
. . . it is apparent that his 
complaints of low back pain are as 
likely as not related to the injury 
described in his records [in] July 
1953.

The Board notes that this opinion, however, does not address 
the veteran's scoliosis, as well as the lengthy time period 
in which no treatment for back pain was reflected in the 
medical records.  As such, the Board finds that a VA 
examination is required.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO should ask the veteran 
whether there exists any VA or 
private medical records related to a 
low back disorder that are not 
currently in the claims folder.  If 
so, obtain and associate them with 
the claims folder.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from M. Miller, M.D. or R. 
Miller, P.A.-C., beginning in March 
2000.  If records sought are not 
obtained, the veteran should be 
notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded an examination by an 
appropriate specialist to determine 
the etiology and date of onset of 
his back disorder.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran his 
account of the history of his back 
disorder, to include the reported 
in-service trauma.  The examiner 
should identify all relevant 
pathology which is present and 
describe the nature and progress of 
any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiner is requested to express 
opinions as to the following 
question:

?	Is it at least as likely as not (i.e., 
probability of 50 percent) that any 
diagnosed back disorder is related to 
the veteran's military service.  The 
examiner should address intercurrent or 
nonservice-related causes, if any, such 
as age and congenital defects, and 
opine specifically, to the extent 
possible, on the extent to which a back 
disorder is attributable solely to an 
injury incurred during active service.  
The basis for the opinion should be 
included in the report.  

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations 
as to all medical conclusions 
rendered.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


